DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “the body defines the second portion (claims 1, 9, and 16)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
Therefore, it is suggested that the phrase, “This disclosure includes platens for use in static presses, static presses including the same, and related methods (lines 1-2)” be deleted. Additionally, the reference numbers should also be deleted.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
Regarding claim 1, 9, and 16, the specification fails to sufficiently describe the invention claimed in the claims so as to enable one of ordinary skill in the art to make the invention claimed without undue experimentation. It is not clear from the specification how the body can define the second portion, when the second portion is part of the plate, and the plate is separated from the body. Figure 1 shows the second portion (175) is part of the plate (110), which is coupled to the body (120). Therefore, the body cannot define the second portion. 
Regarding claim 1, in addition to the issue of the body defines the second portion, the claim further recites “being configured to contact an object when the object is pressed by the platen”. This limitation is unclear because the body (120) as shown in the drawing cannot contact an object.
For the above reasons, it is unclear how one can make the platen based on the claimed subject matter.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, line 12, because the body and the plate being alternatively claimed in lines 8-11, it is unclear of which element is “being configured to contact an object”.
Regarding claims 2, 10, and 17, line 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrases "optionally (lines 4 and 7)" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 8-9, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Johnson (US 2,519,661).
Regarding claim 1, Johnson discloses a platen (see the illustration below), the platen comprising:

the plate  defines at least a first portion (see the illustration #1 below) of a pressing surface of the platen, the pressing surface;
including a second portion (see the illustration #1 below) disposed on opposing sides of the first portion, wherein:
the plate defines the second portion (see the illustration #1 below) and has a thickness that is smaller at the first portion than at the second portion (see the illustration below); and
being configured to contact an object when the object is pressed by the platen (see fig. 2); and
whether or not an object is pressed by the platen:
the plate and the body cooperate to define a cavity (see the illustration #1  below) underlying the first portion of the pressing surface but not the second portion of the pressing surface (see the illustration #1 below);
at least one of the body and the plate define an inlet (see the illustration #1 below) in fluid communication with the cavity (col. 4, lines 41-43); and
the first portion of the pressing surface is configured to deflect (see fig. 2) in response to pressure changes (i.e. pressure changes by pressure exert on a bottom surface of the first portion when the platen is pressed onto a lower platen (see fig. 2)) within the cavity.


Illustration #1:

    PNG
    media_image1.png
    339
    695
    media_image1.png
    Greyscale

Regarding claim 4, the platen claim 1, wherein at least a portion of the pressing surface is concave and/or at least a portion of the pressing surface is convex (see the first portion in the illustration above).
Regarding claim 5, the platen of claim 1, wherein the plate is removably coupled (see “adhesively mounted” in col. 3, line 38, so it can be removed from the body since they are two separated pieces) to the body (20).
Regarding claim 6, the platen of claim 1, wherein the cavity underlies at least a majority of the pressing surface (see the illustration #1 above).
Regarding claim 8, the platen of claim 1, wherein the body defines a chamber (see the illustration #1 above) that underlies at least a portion of the cavity and is not in fluid communication with the cavity.
Regarding claim 9, a static press (figs. 1-2) comprising:
first and second platens (see figs. 1-2), each having a pressing surface; and

a body (19); and
a plate (see the illustration #1 above and figs. 1-2, which show a bottom portion of 18 is a flexible curved plate) configured to be coupled to the body such that:
the plate defines at least a first portion (see the illustration #1 above) of the pressing surface of the platen the pressing surface including a second portion (see the illustration #1 above) disposed on opposing sides of the first portion, wherein:
the plate defines the second portion (see the illustration #1 above) and has a thickness that is smaller at the first portion than at the second portion (see the illustration above); and
whether or not an object is pressed by the platen:
the plate and the body cooperate to define a cavity (see the illustration #1 above)  underlying the first portion of the pressing surface but not the second portion of the pressing surface (see the illustration above);
at least one of the body and the plate define an inlet (see the illustration #1 above) in fluid communication with the cavity; and the first portion of the pressing surface is configured to deflect in response to pressure changes (i.e. pressure changes by pressure exert on a bottom surface of the first portion when the platen is pressed onto a lower platen (see fig. 2)) within the cavity .

Claims 1-3, 5-6, 8-11, and 13-19, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thein et al. (hereinafter “Thein”) (US 5,108,532).
Regarding claim 1, Thein discloses a platen (see fig. 1), the platen comprising:
a body (see the illustration #2 below) configured to be coupled to an actuator (see “an upper support and a lower support supported in opposed relationship for relative movement toward and away from each other” in claim 1) of a press; and
a plate (see the illustration #2 below and figs. 1-2, a plate 66 made out of Polyimide film) configured to be coupled to the body such that:
the plate  defines at least a first portion (see the illustration #2 below) of a pressing surface of the platen, the pressing surface;
including a second portion (see the illustration #2 below) disposed on opposing sides of the first portion, wherein:
the plate defines the second portion (see the illustration #2 below) and has a thickness that is smaller at the first portion than at the second portion (see the illustration #2 below); and
being configured to contact an object (28) when the object is pressed by the platen (see fig. 2); and
whether or not an object is pressed by the platen:
the plate and the body cooperate to define a cavity (see the illustration #2 below) underlying the first portion of the pressing surface but not the second portion of the pressing surface (see the illustration #2 below);
at least one of the body and the plate define an inlet (see the illustration #2  below) in fluid communication with the cavity (col. 4, lines 41-43); and

Illustration #2:

    PNG
    media_image2.png
    477
    861
    media_image2.png
    Greyscale
 
Regarding claim 2, the platen of claim 1, wherein:
the plate comprises a non-elastomeric material (see “polyimide” in col. 5, line 53).
Regarding claim 3 the platen of claim 1, wherein the first portion and the second portion are coplanar (see the illustration #2 above).
Regarding claim 5, the platen of claim 1, wherein the plate is removably coupled (see col. 6, lines 1-2) to the body
Regarding claim 6, the platen of claim 1, wherein the cavity underlies at least a majority of the pressing surface (see the illustration #2 above).

Regarding claim 9, a static press (figs. 1-2) comprising:
first and second platens (see “an upper support and a lower support supported in opposed relationship for relative movement toward and away from each other” in claim 1), each having a pressing surface (figs. 1-2); and
at least one actuator (see “an upper support and a lower support supported in opposed relationship for relative movement toward and away from each other” in claim 1) configured to reduce a distance between the platens to press an object (28) with the pressing surfaces when the object is disposed between the platens (fig. 2); wherein at least one (i.e. the upper platen) of the platens includes:
a body (see illustration #2 above); and
a plate (see the illustration #2 above and figs. 1-2, a plate 66 made out of Polyimide film)) configured to be coupled to the body such that:
the plate defines at least a first portion (see the illustration #2 above) of the pressing surface of the platen the pressing surface including a second portion (see the illustration #2 above) disposed on opposing sides of the first portion, wherein:
the plate defines the second portion (see the illustration #2 above) and has a thickness that is smaller at the first portion than at the second portion (see the illustration #2 above); and
whether or not an object is pressed by the platen:

at least one of the body and the plate define an inlet (see the illustration #2 above) in fluid communication with the cavity; and the first portion of the pressing surface is configured to deflect in response to pressure changes (see fig. 2) within the cavity .
Regarding claim 10, the static press of claim 9, wherein, for at least one of the platens: the plate comprises a non-elastomeric material (see “polyimide” in col. 5, line 53).
Regarding claim 11, the static press of claim 9, wherein, the first portion and the second portion are coplanar (see the illustration #2 above).
Regarding claim 13, the static press of claim 9, comprising a fluid delivery system (col. 6, lines 8-11) in fluid communication with the inlet (via a line 60) of at least one (i.e. the upper one) of the platens, the fluid delivery system configured to vary a pressure within the cavity of the at least one platen (see figure 1 to figure 2).
Regarding claim 14, the static press of claim 13, wherein the fluid delivery system comprises a pressure source including a pump (see “P” in fig. 1) and/or an accumulator.
Regarding claim 15, the static press of claim 14, wherein the fluid delivery system comprises a valve (78) configured to control fluid communication between the pressure source and the cavity of the at least one platen(col. 6, lines 10-11).
Regarding claim 16, a method for pressing an object (28), the method comprising:

a body (see the illustration #2 above); and
a plate (see the illustration #2 above) that defines at least a first portion of the pressing surface of the platen, the pressing surface including a second portion (see the illustration #2 above) disposed on opposing sides of the first portion, wherein:
the plate defines the second portion and a thickness of the plate is smaller at the first portion than at the second portion (see the illustration #2 above);
wherein the plate is coupled to the body (see the illustration #2 above) such that before the object is pressed by the platen:
the plate and the body cooperate to define a cavity (see the illustration #2 above) underlying the first portion of the pressing surface but not the second portion of the pressing surface (see the illustration #2 above); and
the first portion of the pressing surface is configured to deflect in response to pressure changes within the cavity (see from fig. 1 to figure 2);
moving the platens relative to each other to press the object between the pressing surfaces (see “an upper support and a lower support supported in opposed relationship for relative movement toward and away from each other” in claim 1); and
for at least one (i.e. the upper one) of the platens, pressurizing the cavity ( by air pressure from line 60) to deflect (see from fig. 1 to figure 2) the first portion of the pressing 
Regarding claim 17, the method of claim 16, wherein, for at least one (i.e. the upper one) of the platens: the plate (66) comprises a non-elastomeric material (see “polyimide” in col. 5, line 53, which is a non-elastomeric material).
Regarding claim 18, the method of claim 16, wherein, for at least one of the platens the first portion and the second portion are coplanar (see the illustration #2 above).
Regarding claim 19, the method claim 16, comprising, for at least one (i.e. the upper one) of the platens:
heating the pressing surface at least by supplying a heated fluid to the cavity (see col. 6, lines 22-32). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various platens, each having a deflection surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        June 5, 2021